DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The request filed on 12/04/2020 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows. Any newly-submitted claims have been added. An action on the RCE follows. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the requirement in the independent claims “with the first rail configured to rest on the foot when the ladder is upright and positioned for use” must be shown or the feature(s) canceled from the claim(s).  It is also unclear to the examiner how the rail is meant to “rest” on the foot as recited, it seems via the drawing that it would rest on the bolt that connects the rail and the foot... so is the bolt being considered as part of the foot? Note too that the specification creates some of the confusion as well by stating multiple times that the rail is resting on one of the three sides of the foot when in use and it doesn’t seem possible that the rail rests on one of the sides of the foot as explained in the specification (since it seems it would rest on the bolt as best understood) and this further draws more confusion 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to because it states “The ladder foot comprises three distinct and different surfaces, with the first rail resting on one of the three surfaces at any one time the first rail is upright”... it is unclear how the rail is “resting 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, in lines 10 and 12 for example, “the two surfaces” is indefinite since “one of two surfaces” is introduced in line 5 and then even more surfaces are introduced later in line 9 via “foot having two surfaces”.  Two which of the four surfaces introduced is “the two surfaces” referring to?  Please clarify.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as obvious over Cramer (US 2767898) in view of Kiska (US 5370203).
Regarding claim 1, Cramer teaches:
A ladder comprising: a first rail (formed by 25, 3, 4, 5, etc.) having a bottom (as seen in fig.’s 1-4); and a ladder foot (at 10) rotatably attached adjacent to [near or next to] the bottom of the first rail (as seen between fig.’s 1 and 4), the ladder foot has a bolthole (as depicted in fig. 2, where bolt 15 passes through) through which a bolt (at 15) extends to attach the ladder foot to the first rail (see fig.’s 1, 2, and 4), the ladder foot able to pivot about the bolt (see fig.’s 1, 2, and 4), the foot has a geometric center (as seen in fig. 1 and 4), and the bolthole with the bolt passing through the bolthole offset from the geometric center (as seen in fig.’s 1-3), the ladder foot having two surfaces (such as but not limited to the surface where 10 points to in fig. 4 and the surface at 20) that are distinct and different (as seen in fig.’s 1 and 4) and a pick (at 18) extending from one of the two surfaces (as seen in fig. 4), with the first rail configured to rest on the foot when the ladder is upright and positioned for use (as seen in fig.’s 1, 2, and 4 - note it rests in the same manner as how it seems, as best understood, to rest in the applicants disclosure since it seems the ladder rests on the bolt which connects the ladder to the foot), any one of the two surfaces or the pick of the foot can be configured to contact ground at one time by rotating the ladder foot (it can perform this function as claimed).  
All of the elements have been discussed above except the ladder having a second rail; rungs attached to the first rail and the second rail, the rungs configured to be climbed upon by a user to climb the ladder, and the pick having a serrated edge.  Attention is therefore directed to Kiska which teaches a similar ladder and foot assembly having a second rail; rungs attached to the first rail and the second rail, the rungs configured to be climbed upon by a user to climb the ladder (as seen in fig.’s 3a and 3b for example), and the pick having a serrated edge (as seen at 52 in fig. 1c for example).   It is also noted Kiska teaches the bolt passing through the ladder rail and the foot.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided Cramer with the ladder and serrated edge as taught in Kiska in order to provide the predictable and expected result of a climbable ladder having an additional anti-sleep feature on its foot assembly (as one non-limiting example).

Regarding claim 3, 
The ladder of claim 1 wherein the foot has an interior with buttressing that holds the bolthole (as seen in fig. 1; also note that interior is everything within the outer surfaces).  

    PNG
    media_image1.png
    479
    454
    media_image1.png
    Greyscale

Regarding claim 4, 
The ladder of claim 3 wherein the first rail has an outer face and an inner face, the ladder foot disposed on the outer face of the first rail, and including a second ladder foot rotatably attached to (when interpreted with the broadest reasonable interpretation, a first element is "rotatably attached to" a second element by way of one or more elements in between) the inner face with the bolt (since each rail has a foot, 
Regarding claims 5 and 6, all of the method steps are inevitably taught via the combination applied above, for example, the rotating the foot and setting the ladder on the ground are inevitably taught via fig.’s 1 and 4 Cramer at least, and placing the bolt through the bolthole and attaching the ladder foot are inevitably taught in fig. 2 of Cramer or fig. 2b of Kiska for example. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-6 have been considered but are moot because the arguments do not apply to the current rejection, are not commensurate in scope with the rejection, and are not found persuasive.
Conclusion
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DANIEL P CAHN/          Primary Examiner, Art Unit 3634